     Case 3:18-cv-00058-MMD-CLB Document 40 Filed 06/01/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DAMIAN MICHAEL GONZALES,                         Case No. 3:18-cv-00058-MMD-CLB

7                                  Petitioner,                       ORDER
            v.
8
      RENEE BAKER, WARDEN, et al.,
9
                               Respondents.
10

11         Respondents filed an unopposed motion for enlargement of time (first request)

12   (ECF No. 39). Good cause appearing, it is ordered that Respondents' unopposed motion

13   is granted. Respondents will have up to and including June 29, 2020, to file a reply to the

14   opposition to the motion to dismiss (ECF No. 38).

15         DATED THIS 1st day of June 2020.

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
